Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2006

Coleman v. Textron Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Coleman v. Textron Inc" (2006). 2006 Decisions. Paper 1042.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1042


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      NO. 05-2332


                       RICKY COLEMAN; MARY B. BRAGGS;
                              STANLEY E. BATES

                                            v.

                      TEXTRON, INC.; TEXTRON, INC. 1,
                      a/k/a/ d/b/a TEXTRON LYCOMING;
                  TEXTRON LYCOMING; AVCO CORPORATION

                            Ricky Coleman; Stanley E. Bates
                                      Appellants


                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 02-cv-08881)
                       District Judge: Hon. Clifford Scott Green


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 19, 2006

                 BEFORE: McKEE and STAPLETON, Circuit Judges,
                         and McCLURE,* District Judge

                             (Opinion Filed: May 25, 2006)



* Hon. James F. McClure, Jr., United States District Judge for the Middle District of
Pennsylvania, sitting by designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       This is a race discrimination case. Appellants Ricky Coleman and Stanley Bates

appeal from summary judgments entered by the District Court on two of their claims: (1)

that they were discriminated against in the negotiation and implementation of a settlement

agreement between their employers and the National Labor Relations Board which

resolved a dispute regarding outsourcing; and (2) that they were victims of a hostile work

environment. We will affirm.

                                              I.

       Appellants insist that the District Court committed reversible error by allowing

appellees to rely in support of their motion for summary judgment on appellants’ first

claim upon an affidavit of their deceased Vice President of Human Resources submitted

to the NLRB in 1997. In appellants’ view this affidavit was not admissible in evidence.

We need not resolve that issue, however, because appellees submitted ample admissible

evidence, independent of the challenged affidavit, to satisfy their burden under

McDonnell-Douglas of coming forward with “a legitimate, non-discriminatory reason for

its settlement practices.” Op. at 13.   Appellees having come forward with sufficient

evidence to support a finding that such “a legitimate, non-discriminatory reason” existed,

                                              2
the burden shifted to appellants to show that appellees’ proffered reason was pretextual.

The District Court in this case granted summary judgment because “Plaintiffs [had]

offered no evidence that Defendants’ proffered reason for Plaintiffs’ treatment was

pretextual.” App. at 13. We Agree.

                                              II.

       In order to be successful with a hostile work environment claim against an

employer, a plaintiff must prove five things:

       (1) the employee suffered intentional discrimination . . . ; (2) the
       discrimination was pervasive and regular; (3) the discrimination
       detrimentally affected the plaintiff; (4) the discrimination would
       detrimentally affect a reasonable person . . . in that position; and (5)
       respondeat superior liability existed.

Knabe v. Boury Corp., 114 F.3d 407, 410 (3d Cir. 1997). Here, the District Court granted

summary judgment because appellants had failed to “satisfy the 5th prong of the hostile

work environment test – the existence of respondeat superior.” App. at 9. It accepted

appellants’ description of their work conditions as true, but correctly found that they had

tendered no evidence tending to show “that the employer had knowledge of the

discrimination.” Id. In their briefing before us, appellants have identified no such

evidence, and we have found none.

                                             III.

       The judgment of the District Court will be affirmed.




                                                3